DETAILED ACTION

Status of the Application
	In response filed on February 5, 2021, the Applicant amended claims 1, 11, and 20.  Claims 1-9 and 11-20 are pending and currently under consideration for patentability.

Response to Amendments
	With respect to the rejection of claims 1, 11, and 20 under 35 U.S.C. 112 (a) with respect to the phrase “screening…according to…title ID”, Applicant has appropriately amended the claims. This specific rejection has been withdrawn, although claims 1, 11, and 20 still have another rejection under 35 U.S.C. 112 (a).

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-9 and 11-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-9 and 11-20 under 35 U.S.C. 101 have been maintained accordingly. Applicant specifically argues that 
1)	“Amended claim 1, when interpreted as a whole, ensure the end user receiving targeted and screened advertisements which fit the end user based on basic information, behavior information, as well as social information of the end user, thereby improving user experience…Therefore, the method recited in amended claim 1 results in an improved user experience and solve "a problem that information sharing recommendation is insufficient and / or is not precise." (emphasis added) Similar to Claim 1, in the Example 37 published in conjunction with the 2019 PEG by the Office, the elements in Claim 1, under 2A - Prong 2, "provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception." (Subject Matter Eligibility Examples: Abstract Ideas, Pages 2-3) (emphasis original). The manner in which the improved user experience above is achieved is not merely based on using general purpose computers to implement human activities. Rather, such improvements relies on unconventional arrangement of various sever components and a specific sequence of information communications between these servers.”


Examiner respectfully disagrees with Applicant’s first argument. 
	“Improving a user experience” by using a variety of types of information to better target advertisements/content to the user, thereby making the information more “sufficient” or “precise”, does not amount to an improvement to computer functionality/capabilities, a technical improvement to a computer-related technology or technological environment, and does not amount to a technology-based solution to a technology-based problem. The alleged improvement/advantage is a non-technical business advantage (e.g., “better” targeting decisions it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
The fact pattern found in the claimed invention is significantly different than that of the Example 37 referenced by Applicant. The invention in Example 37 is directed to GUI layout optimization, as opposed to generating advertisement targeting rules. The invention in Example 37 explicitly involved a combination of a user interacting with a GUI and subsequent GUI adaptation responsive to the user request. Furthermore, the invention in Example 37 explicitly requires determining what to display displaying this information in a specific manner in order to address a technical problem that has no analog counterpart (arranging icons on a GUI based on icon usage).
	The improvement does not rely on an unconventional arrangement of server components to achieve this business improvement. The claims merely require a device (e.g., generic server) obtaining information from a first terminal (e.g., ad server) and information from a second terminal (e.g., user computer), and processing this information to determine targeting rules and targeted content, and sending this targeted content to the second terminal (e.g., user computer). Applicant has not explained how or why this arrangement is considered unconventional. The Examiner does not believe this to be an unconventional arrangement of server components. 
both advertising serving information received from a first data source and user information received from a second data source, and performing subsequent advertising using the developed policies. The idea of using information aggregated from two data sources (e.g., information describing how an advertisement was presented to a user from a first data source, and user information from a second data source) and developing advertisement targeting strategies is not inherently “rooted in computer technology”, and is capable of existing outside of computer technology. Companies have routinely purchased supplemental customer information from second-party sources (e.g., they purchase user information, behavior information, user’s friend/contact/coworker information from other businesses) in order to supplement their own data (e.g., to supplement information about how their existing customers reacted to their own advertisements, such as physically-distributed print advertisements). These companies then use this aggregated data to develop subsequent advertisement targeting strategies (i.e., “processing policies”). That Applicant’s invention collects data using computing devices, received data from “terminals”, and uses the processing policies in conjunction with “processing nodes” interacting with “terminals” essentially substitutes general-purpose computers for human beings, and therefore serves merely to apply the idea on a generic computer and serves merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g.., a computing environment). Use of computers to implement the idea and implementing the idea computing environments does not mean the claims are “rooted in computer technology” and/or pertain to subject matter that does not exist outside of computer technology.

	Applicant’s arguments, with respect to the rejection of claims 1-9 and 11-20 under 35 U.S.C. 112 first paragraph (for written description) have been fully considered and are not persuasive.

Applicant argues that
1) 	 “The specification discloses how Applicant constructs the policies. In particular, paragraph [0182] of the published application (US 2018/005271 Al) explains in detail the parameters taken into consideration when constructing the policies….when combined with paragraphs [0164]-[0170] which focus on the policy construction unit, demonstrate how the construction unit is configured to derive the policy”


	This “constructing” step appears to be one of the core steps of the claimed invention. The claims explicitly require “constructing…at least one processing policy”. Constructing a processing policy (e.g., creating a new set of rules) is not the same thing as following an existing set of rules/strategies. The verb “constructing” requires the creation of something new. Applicant’s disclosure must demonstrate possession of this invention by describing how they construct the processing policy.
A disclosure of certain information that may be taken into consideration (e.g., the descriptions of the “parameters taken into consideration when constructing the policies” found in [0182]-[0183]) is not a disclosure of how this information is analyzed/processed to obtain the desired result (specifically, constructing the policies). What is missing is a description of how the policies are constructed using these parameters, not a description of the parameters themselves. In other words, a suggestion of certain information that may be relevant does not amount to an algorithm or step-by-step instructions for how the Applicant achieves the intended result (constructed policy) using this information. 
	The discussion in paragraphs [0158]-[0163] which allegedly describes “5 processing nodes…role and functionality of each node and how it handles a particular policy” does not describe how the claimed policies are constructed. The descriptions in paragraphs [0158]-[0163] appear to describe various functions performed by different processing nodes. It is unclear how these functions amount to the claimed “constructing…according to the sampling information, at least one processing policy that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal”. Nothing in paragraphs [0158]-[0163] describe the construction of a processing policy, let alone “at least one processing policy that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal”.
	The discussion in paragraphs [0164]-[0170] merely describes various steps/functions that are performed by the “policy construction unit”. These paragraphs never actually discuss or describe the claimed step of “constructing…at least one processing policy”. For example paragraph [0164]-[0070] suggest the “policy construction unit is further configured to construct…an information base…perform estimation and targeted relevance prediction on information content…to obtain candidate information…differentiate…a type of user value…determine a type of a user…according to a first present rule…skip responding to the retrieval request, or respond to the retrieval request…perform…diversity optimization on special differentiation of candidate information according to a second preset rule…perform formal uniformization…determine priorities among multiple candidate information positions, rank the multiple candidate information positions…mark candidate information…traverse the first specified information…remove duplicated information…add candidate information…preferentially fill the first position…set a first time period T0 and/or a second time period T1…perform negative feedback filtering…”. It is unclear how any of these steps/functions, either alone or in combination, amount to “constructing…according to the sampling information, at least one processing policy that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal”. These paragraphs appear to describe the execution of various pre-programmed instructions to serve an advertisement according to an incoming request, not the derivation or construction of a “processing policy”. Applicant is encouraged to specifically identify where a policy is constructed or derived within paragraphs [0164]-[0170]. 

2) 	 “claims 2 and 12…Paragraphs [0192] - [0243] give detailed description on how to optimize processing policy”

Examiner respectfully disagrees with Applicant’s second argument.
	Examples of aspects of the policy that may be optimized (e.g., “user experience”) or certain categories of information that may be taken into consideration (e.g. “negative feedback”, “badcase statistics”) is not a disclosure of how this information is analyzed/processed to obtain the desired result (specifically, optimizing the processing policy to form a closed-loop policy control processing mechanism). 
Applicant suggests that paragraph [0194] teaches “using bucketing quota, face washing, and global supplement for initial policy optimization”. It is unclear how general reference to “bucketing quota” or “face washing” or “global supplement” relate to or otherwise describe optimization of the processing policy utilizing negative feedback and badcase statistics, as is claimed. Examiner notes that these functions themselves are likewise highly generalized/opaque and lack any detail for what steps they entail.
discloses the temporal 15Application No. 15/708,807Atty Docket No. 14935-424 (16PCT281/US)diversity is achieved by control of exposure frequency of an advertisement and weight reduction oppressing of CTR result”. Again, it is unclear how achieving “temporal diversity” or “weight reduction oppressing of CTR results” relate to or otherwise describe optimization of the processing policy utilizing negative feedback and badcase statistics, as is claimed.
Applicant suggests that paragraph [0205] “discloses the five dimensions used to differentiate the spatial diversity”. It is unclear how this relates to or otherwise describes optimization of the processing policy utilizing negative feedback and badcase statistics, as is claimed.
Paragraphs [0204]-[0214] don’t use negative feedback or badcase statistics. Nothing in paragraphs [0192]-[0225] mention or describe use of “badcase statistics”.

3) 	 “Claims 6, 7, 16, and 17…Paragraph [0197] discloses…how a user value is defined according to a score based on a CTR, an eCPM, an ARPU, and the like of the user”:

Examiner respectfully disagrees with Applicant’s third argument.
	Paragraph [0197] merely suggests that CTR, eCPM, and ARPU may be  taken into consideration. Paragraphs [0198]-[0200] merely describe certain actions that may be taken once a quality/value is assigned to a user. This does not amount to a disclosure of how this information is analyzed/processed to obtain the desired result (specifically, differentiating a priority of the user or performing an estimation and targeted relevance prediction according to a quality index). 
	Applicant argues that “for a user of a high value, a candidate advertisement queue maybe elongated. It would also be obvious to one skilled in the art to apply advertisement with high quality index to user of high value as opposed to apply advertisement with low quality index to user of low value”. Again, this argument appears to discuss what should happen for a high value or low value user, not how to actually determine or calculate the value of a user, which is the subject of the rejection.

4) 	 “Claims 8, 9, 18, and 19 The same argument with respect to user value differentiation in sub-section [C] of this section above applies as to how to differentiate a user value

Examiner respectfully disagrees with Applicant’s fourth argument.
how the suggested information is analyzed/processed to obtain the desired result (specifically, differentiating a type of a user to achieve spatial diversity of candidate information). 

	Applicant’s arguments, with respect to the rejection of amended claims 1, 11, and 20 under 35 U.S.C. 103 (a) have been considered, but are not persuasive. Although Sullivan does not appear to disclose wherein the at least one processing policy comprises a consideration of freshness of the first information, Myers does cure this deficiency. For Example, Myers discloses that frequency data representing the number of lifetime views of a user for information associated with a specific campaign and/or all campaigns may be taken into consideration (e.g., may affect the coefficient/weightings utilized to predict likelihood of future information being useful for the user (e.g., probability of conversion on the information) by a processing policy ([0041]).
	
In order to expedite prosecution of this Application, Examiner notes that prior art reference Mehta (cited at the end of this action and not relied upon) also disclose frequency capping as part of a processing policy (see abstract).



Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-9  is/are drawn to methods (i.e., a process), claim(s) 11-19 is/are drawn to apparatus (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to a non-transitory storage medium (i.e., a machine/manufacture). As such, claims 1-0 and 11-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11 and 20) recites/describes the following steps; 
obtaining…first information…the first information comprising at least information content and an information presentation style parameter; 
obtaining…second information…the second information comprising: basic user information, user behavior information, and user relationship chain information including a user’s friend circle; 
screening…the first information according to a set of screening parameters comprising: advertiser ID; application software ID, category ID, and title ID
generating…sampling information according to the first information and the second information
constructing…at least one processing policy that separately corresponds to a first type of processing node…and a second type of processing node; 
generating…according to the first information and the at least one processing policy, third information comprising presentation information…the at least one processing policy comprising a consideration of freshness of the first information
sending…the third information…for information presentation 

both advertising serving information and user information, and performing subsequent advertising using the developed policies, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, 

The claim(s) recite the additional elements/limitations of
“by a device comprising a memory and a processor in communication with the processor” (claim 1)
“a memory storing instructions and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to” (claim 11)
“obtaining…from a first terminal” (claims 1, 11, 20) 
“obtaining…from a second terminal” (claims 1, 11, 20)
“a processing policy that corresponds to…a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal” (claims 1, 11, 20)
"sending… to the second terminal for information presentation” (claims 1, 11, and 20)

The requirement to execute the claimed steps/functions “by a device comprising a memory and a processor in communication with the processor” (claim 1) and/or using “a memory storing instructions and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to” (claim 11) and/or “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or “a processing policy that corresponds to…a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal” (claims 1, 11, 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or “a processing policy that corresponds to…a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal” (claims 1, 11, 20) and/or "sending… to the second terminal for information presentation” (claims 1, 11, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where a first terminal is substituted for an advertiser/marketer, a second terminal is substituted for an end-user, and where “processing nodes” are substituted for the minds of the advertiser and end-user. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or "sending… to the second terminal for information presentation” (claims 1, 11, and 20) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because data-gathering and mere post-solution display of a result have routinely been identified as being insignificant. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.


The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by a device comprising a memory and a processor in communication with the processor” (claim 1) and/or using “a memory storing instructions and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to” (claim 11) and/or “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or “a processing policy that corresponds to…a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal” (claims 1, 11, 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or “a processing policy that corresponds to…a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal” (claims 1, 11, 20) and/or "sending… to the second terminal for information presentation” (claims 1, 11, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “obtaining…from a first terminal” (claims 1, 11, 20) and/or “obtaining…from a second terminal” (claims 1, 11, 20) and/or "sending… to the second terminal for information presentation” (claims 1, 11, and 20) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Examiner also takes Official Notice that receiving advertising data from an advertiser computer and user data from a user computer and transmitting an advertisement to a user computer were well-understood, routine, and conventional at the time of the invention. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-9, 11 and 12-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9, 11 and 12-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. Per MPEP; 2161.01 I, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claims 1, 11, and 20 recite computer-implemented functional claim language with the claim element “constructing…according to the sampling information, at least one processing policy that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal”. 
The specification merely reiterates the intended/desired result of constructing “processing policies” based on the combined data sets that somehow improve advertisement targeting precision and effectiveness. See, for example, paragraphs [0056] & [0063] & [0164]-[0170] of the published disclosure. Although the specification states that processing policies are constructed, generally suggests aspects of the advertising strategy to which some of the policies might be related (e.g., skip low value customers, “diversity optimization”), and generally alleges advantages associated with these policies (e.g., “improving targeted advertising and precise the disclosure never explains how these policies are constructed to achieve these results. The disclosure is focused on the idea of aggregating frontend advertiser information and backend user information to create a more robust dataset for use to construct better targeting “policies”. The specification does not disclose how Applicant actually constructs these “improved” policies using the aggregated data. In other words, the claims recite functional claim language without providing in the specification a disclosure of the algorithm/step-by-step instructions to achieve the desired function in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

	Claims 2 and 12 recite computer-implemented functional claim language with the claim element “optimizing…the at least one processing policy at the first type of processing 52Attorney Docket No.: 14935-424 node and the second type of processing node to form a closed-loop policy control processing mechanism”. 
Similar to the issue discussed above with respect to the “constructing…at least one processing policy” limitation, the specification merely reiterates the intended/desired result of “optimizing…the at least one processing policy”, yet never explains how such an optimization is achieved. The disclosure merely reiterates the idea of optimizing policies. The specification does not disclose how Applicant actually “optimizes” policies using the aggregated data. In other words, the claims recite functional claim language without providing in the specification a disclosure of the algorithm/step-by-step instructions to achieve the desired function in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

	Claims 6, 7, 16, and 17 recite computer-implemented functional claim language with the claim element “differentiating…a priority of a user of the first terminal in a processing node corresponding to a stage at which the first information provided by the user of the first terminal is examined” and “performing…estimation and targeted relevance prediction on information content of the first information according to a quality index”. 
Similar to the issue discussed above with respect to the “constructing…at least one processing policy” limitation, the specification merely reiterates the intended/desired result of “differentiating…a priority of a user” and “performing…estimation and targeted relevance prediction on information content of the first information according to a quality index”, yet never explains how such differentiating is achieved, or how Applicant estimates/predicts targeted relevance according to a quality index. The disclosure merely reiterates the idea of performing these functions at a high level of generality. The specification does not disclose how Applicant actually achieves any of these results. In other words, the claims recite functional claim language without providing in the specification a disclosure of the algorithm/step-by-step instructions to achieve the desired function in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 8, 9, 18, and 19 recite computer-implemented functional claim language with the claim element “differentiating…a type of a user value to initially achieve spatial diversity of candidate information” (claims 8 and 18) and “determining, by the device, a type of a user of the second terminal according to a first preset rule” (claims 9 and 19). 
Similar to the issue discussed above with respect to the “constructing…at least one processing policy” limitation, the specification merely reiterates the intended/desired result of “differentiating…a type of a user value to initially achieve spatial diversity of candidate information”, yet never explains how such differentiating is achieved, or how the type/value of the user is determined. The disclosure merely reiterates the idea of performing this functions at a high level of generality. The specification does not disclose how Applicant actually achieves the intended result of differentiating a type of a user value to initially achieve spatial diversity of candidate information. In other words, the claims recite functional claim language without providing in the specification a disclosure of the algorithm/step-by-step instructions to achieve the desired function in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 4-7, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. PG Pub No. 2014/0279056, September 18, 2014 - hereinafter "Sullivan”) in view of Kendall et al. (U.S. PG Pub No. 2010/0257023 October 7, 2010 - hereinafter "Kendall”) in view of Choi et al. (U.S. PG Pub No. 2013/0304566 November 14, 2013 - hereinafter "Choi”) in view of Myers et al. (U.S. PG Pub No. 2016/0292722 October 6, 2016 - hereinafter "Myers”)

With respect to claims 1, 11, and 20, Sullivan teaches a method for processing information, apparatus, and a non-transitory computer readable storage medium storing computer executable instructions, wherein, the computer executable instructions, when executed by one or more processors, are configured to cause the one or more processors to perform comprising;
a memory storing instructions; ([0079])
a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to: ([0079])
obtaining, by a device comprising a memory and a processor in communication with the processor, first information from a first terminal, the first information comprising at least information content and an information presentation style parameter ([0020]-[0023] the various servers obtain the ad tags and associated ad creatives (i.e., at least information content) from advertisers as well as information about served ads, [0025] receives information about ad formats available (i.e., “information presentation style parameter”)
obtaining, by the device, second information from a second terminal, the second information comprising basic user information ([0007]-[0008] “collects information about the device, the user, the user’s location, and surrounding content and context….sends the collected data”, [0013], [0022])
the second information comprising: user behavior information [0015]-[0017] user interaction data which suggests user interest is obtained from user device)
generating, by the device, sampling information according to the first information and the second information; ([0024] & [0028] aggregation of all of the data)
constructing, by the device according to the sampling information, at least one processing policy that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal ([0064] construction at least one rule (“processing policy”) that separately corresponds to a first type of processing node interacting with the first terminal and a second type of processing node interacting with the second terminal (i.e., separately corresponds to at least one of these processing nodes, in this case the first node), [0074]-[0075])
generating, by the device according to the first information and the at least one processing policy, third information comprising presentation information for the second terminal; ([0065] uses the generated rule/policy, [0002] bidding for advertisement presentation and ad selection (i.e., “generating…third information comprising presentation information for the second terminal) is done using the ads and associated “programmed guidelines” and “servers that area programmed to act on behalf of one or more advertisers” (i.e., according to the first information and the at least one processing policy”), [0010] “selects the winning ad tag to be served for each ad…according to its proprietary auction-like decisioning algorithms”, [0020])
sending, by the device, the third information to the second terminal for information presentation ([0002] device sends third content sent to second terminals for information presentation, [0014]-[0015])

the second information comprising: user relationship chain information including a user’s friend circle
screening, by the device, the first information according to a set of screening parameters comprising: advertiser ID; application software ID, category ID, and title ID
the at least one processing policy comprising a consideration of freshness of the first information
 However, Kendall discloses,
the second information comprising: user relationship chain information including a user’s friend circle ([0004] & [0044] &  [0025] & [0055]  system obtains user social graph/friend information (i.e., “user relationship chain information including a user’s friend circle”) to construct enhanced ad targeting policies)
Kendall suggests it is advantageous to include wherein the second information comprises: user relationship chain information including a user’s friend circle, because doing so can help optimize the targeting of advertisements ([0044] & [0025] & [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan to include wherein the second information comprises: user relationship chain information including a user’s friend circle, as taught by Kendall, because doing so can help optimize the targeting of advertisements.

Sullivan and Kendall do not appear to disclose,
screening, by the device, the first information according to a set of screening parameters comprising: advertiser ID; application software ID, category ID, and title ID
the at least one processing policy comprising a consideration of freshness of the first information
 However, Choi discloses,
screening, by the device, the first information according to a set of screening parameters comprising: advertiser ID, category ID, and title ID ([0007] & [0030]-[0033] & [0043]-[0045] & CLAIMS 1-2 & 4 – when an ad request is received, the system obtains ad property information associated with all of the advertisements stored in the system including Ad network/provider name (i.e., advertiser ID) and ad category name (i.e., category ID) and ad name (i.e., title ID) and generates an ad information collection table including this information in order to generate a ranking of the advertisements which is used to select a certain set of advertisements for display (i.e., used to “screen” the first set of information))
Choi suggests it is advantageous to include screening, by the device, the first information according to a set of screening parameters comprising: advertiser ID, category ID, and title ID, because doing so can help ensure suitable advertisements are selected for display ([0007] & [0030]-[0033] & [0043]-[0045] & CLAIMS 1-2 & 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall to include screening, by the device, the first information according to a set of screening parameters comprising: advertiser ID, category ID, and title ID, as taught by Choi, because doing so can help ensure suitable advertisements are selected for display.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would help ensure suitable advertisements are selected for display.

Sullivan, Kendall, and Choi do not appear to disclose,
screening, by the device, the first information according to a set of screening parameters comprising application software ID
the at least one processing policy comprising a consideration of freshness of the first information
 However, Myers discloses,
screening, by the device, the first information according to a set of screening parameters comprising application software ID ([0038] & [0041] – an application ID or app name (i.e., application software ID) is used to select a certain set of suitable advertisements for display (i.e., used to “screen” the first set of information))
the at least one processing policy comprising a consideration of freshness of the first information ([0041] frequency data representing the number of lifetime views of a user for information associated with a specific campaign and/or all campaigns may be taken into consideration (e.g., may affect the coefficient/weightings utilized to predict likelihood of future information being useful for the user (e.g., probability of conversion on the information) by a processing policy)
Myers suggests it is advantageous to include screening, by the device, the first information according to a set of screening parameters comprising application software ID, and wherein the at least one processing policy comprising a consideration of freshness of the first information, because doing so can help ensure suitable advertisements are selected for display ([0007] & [0030]-[0033] & [0041]-[0045] & CLAIMS 1-2 & 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall in view of Choi to include screening, by the device, the first information according to a set of screening parameters comprising application software ID, and wherein the at least one processing policy comprising a consideration of freshness of the first information, as taught by Myers, because doing so can help ensure suitable advertisements are selected for display.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would help ensure suitable advertisements are selected for display.

With respect to claims 4 and 14
wherein the first type of processing node comprises at least one of the following: a processing node corresponding to a stage at which a user of the first terminal is expanded; or a processing node corresponding to a stage at which the first information provided by a user of the first terminal is examined ([0049] & [0053] &[0074]-[0075] the first type of processing node comprises at least one of a processing node corresponding to a stage at which a user of the first terminal is expanded or a processing node corresponding to a stage at which the first information provided by a user of the first terminal is examined)

With respect to claims 5 and 15, Sullivan teaches the method of claim 1 and the apparatus of claim 11;
wherein the second type of processing node comprises at least one of the following: a processing node corresponding to a stage at which a retrieval request of the second 53Attorney Docket No.: 14935-424 terminal is responded for primary selection of the first information; a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for fine selection and ranking of the first information; a processing node corresponding to a stage that is before the third information is sent to the second terminal for exposure; or a processing node corresponding to a stage that is after the third information is sent to the second terminal for actual exposure ([0007] & [0011]-[0012] the second type of processing node comprises at least one of a processing node corresponding to a stage at which a retrieval request of the second 53Attorney Docket No.: 14935-424 terminal is responded for primary selection of the first information; a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for fine selection and ranking of the first information; a processing node corresponding to a stage that is before the third information is sent to the second terminal for exposure; or a processing node corresponding to a stage that is after the third information is sent to the second terminal for actual exposure)

With respect to claims 6 and 16
wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises: creating, by the device in a processing node corresponding to a stage at which a user of the first terminal is expanded, an information base featuring both type differentiation and big data according to the first information; ([0024] & [0028])
and differentiating, by the device, a priority of a user of the first terminal in a processing node corresponding to a stage at which the first information provided by the user of the first terminal is examined ([0070] & [0074]-[0075])
performing, by the device, estimation and targeted relevance prediction on information content of the first information according to a quality index  ([0070] & [0074]-[0075])

With respect to claims 7 and 17, Sullivan teaches the method of claim 1 and the apparatus of claim 11;
wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises one of the following: creating, by the device in a processing node corresponding to a stage at which a user of the first terminal is expanded, an information base featuring both type differentiation and big data according to the first information; or differentiating, by the device, a priority of a user of the first terminal in a processing node 54Attorney Docket No.: 14935-424 corresponding to a stage at which the first information provided by the user of the first terminal is examined, and performing, by the device, estimation and targeted relevance prediction on information content of the first information according to a quality index  ([0024] & [0028], [0070] & [0074]-[0075])


With respect to claim 10
wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises: performing, by the device in a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for fine selection and ranking of the first information, diversity optimization on spatial differentiation of candidate information according to a second preset rule based on multiple candidate information positions displayed on a page; ([0070]-[0071] based on locations within the page and number of positions & [0074]-[0075])
performing, by the device, formal uniformization on the candidate information in space and time ([0070] & [0074]-[0075])




	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kendall in view of Choi in view of Myers, as applied to claims 1 and 11 above, and further in view of Won Cho (U.S. PG Pub No. 2009/0037261 February 5, 2009 - hereinafter "Won Cho”)

With respect to claims 2 and 12, Sullivan teaches the method of claim 1 and the apparatus of claim 11;
further comprising: receiving, by the device, an information presentation result from the second terminal; ([0007]-[0008], [0013], [0015]-[0017] user interaction data obtained from user device, [0022])
feeding, by the device, the information presentation result to the first type of processing node and the second type of processing node; ([0013], [0015]-[0017], [0022])
optimizing, by the device, the at least one processing policy at the first type of processing 52Attorney Docket No.: 14935-424 node and the second type of processing node to form a closed-loop ([0064] optimizes rules (“processing policy”), [0074]-[0075])
wherein the first type of processing node and the second type of processing node are processing nodes in an information recommendation and sharing platform system that represent information life cycles ([0004]-[0006] & [0019]-[0023])
Sullivan does not appear to disclose,
optimizing the at least one processing policy utilizing an input data comprising: a user's negative feedback; and a badcase statistics;
 However, Won Chu discloses,
optimizing the at least one processing policy utilizing an input data comprising: a user's negative feedback; and a badcase statistics (abstract & [0006]-[0007] & [0011] & [0013] & [0024]  system optimizes advertising technique (processing policy) based on negative/innefective search result interactions and returns (i.e., negative feedback and badcase statistics) system obtains user social graph/friend information (i.e., “user relationship chain information including a user’s friend circle”) to construct enhanced ad targeting policies)
Won Chu suggests it is advantageous to include optimizing the at least one processing policy utilizing an input data comprising: a user's negative feedback; and a badcase statistics, because doing so can help optimize the targeting of advertisements ([0044] & [0025] & [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall in view of Choi in view of Myers to include optimizing the at least one processing policy utilizing an input data comprising: a user's negative feedback; and a badcase statistics, as taught by Won Chu, because doing so can help optimize the targeting of advertisements.



	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kendall in view of Choi in view of Myers, as applied to claims 1 and 11 above, and further in view of Kagen (U.S. PG Pub No. 2012/0310728, December 6, 2012) (hereinafter "Kagen”)

With respect to claims 3 and 13, Sullivan and Kendall teach the method of claim 1 and the apparatus of claim 11. Sullivan does not appear to disclose,
further comprising: performing, by the device, feature analysis on the first information in the sampling information to generate a first feature set; 
performing, by the device, feature classification according to a feature attribute;  
performing, by the device, data analysis on the second information in the sampling information to generate a first data set; 
performing, by the device, data classification according to a data type; 
establishing, by the device, a targeted recommendation association according to the feature classification and the data classification; 
iteratively feeding, by the device, the targeted recommendation association back to the first type of processing node and the second type of processing node 
 However, Kagen discloses,
further comprising: performing, by the device, feature analysis on the first information in the sampling information to generate a first feature set; ([0006] & [0008] & [0017] & [0030] & [0037])
performing, by the device, feature classification according to a feature attribute;  ([0006] & [0008] & [0017] & [0030] & [0037])
performing, by the device, data analysis on the second information in the sampling information to generate a first data set; ([0004] & [0028]-[0030] & [0032] & [0036] & [0049])
performing, by the device, data classification according to a data type;  ([0006] & [0008] & [0017] & [0030] & [0037])
establishing, by the device, a targeted recommendation association according to the feature classification and the data classification; and ([0019]-[0022] & [0026] & [0032] & [0049] based on classifications and inferred user interest)
iteratively feeding, by the device, the targeted recommendation association back to the first type of processing node and the second type of processing node ([0019]-[0022] & [0026] & [0032] & [0043] & [0049] based on classifications and inferred user interest)
Kagen suggests it is advantageous to include performing, by the device, feature analysis on the first information in the sampling information to generate a first feature set; performing, by the device, feature classification according to a feature attribute; performing, by the device, data analysis on the second information in the sampling information to generate a first data set; performing, by the device, data classification according to a data type; establishing, by the device, a targeted recommendation association according to the feature classification and the data classification; and iteratively feeding, by the device, the targeted recommendation association back to the first type of processing node and the second type of processing node, because doing so can help optimize the targeting of advertisements to ensure ads are more accurately targeted and more effective ([0019]-[0022] & [0026] & [0032] & [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall in view of Choi in view of Myers to include performing, by the device, feature analysis on the first information in the sampling information to generate a first feature set; performing, by the device, feature classification according to a feature attribute; performing, by the device, data analysis on the second information in the sampling information to generate a first data set; performing, by the device, data classification according to a data type; establishing, by the device, a targeted recommendation association according to the feature classification and the data classification; and iteratively feeding, by the device, the targeted recommendation association back to the first type of processing node and the second type of processing node, as taught by Kagen, because doing so can help optimize the targeting of advertisements to ensure ads are more accurately targeted and more effective


	Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Kendall in view of Choi in view of Myers, as applied to claims 1 and 11 above, and further in view of in view of Wang et al. (U.S. PG Pub No. 2016/0267589 September 15, 2016) (hereinafter "Wang”)

With respect to claims 8 and 18, Sullivan teaches the method of claim 1 and the apparatus of claim 11. Sullivan does not appear to disclose,
wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises: differentiating, by the device in a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for primary selection of the first information, a type of a user value to initially achieve spatial diversity of candidate information
 However, Wang discloses,
wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises: differentiating, by the device in a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for primary selection of the first information, a type of a user value to initially achieve spatial diversity of candidate information ([0026]-[0027], [0044] & [0046] value of the user determined (i..e., type of user) to differentiate users and achieve spatial diversity of candidate information)
Wang suggests it is advantageous to include wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately corresponds to the first type of processing node interacting with the first terminal and the second type of processing node interacting with the second terminal comprises: differentiating, by the device in a processing node corresponding to a stage at which a retrieval request of the second terminal is responded for primary selection of the first information, a type of a user value to initially achieve spatial diversity of candidate information, because doing so can help optimize the targeting of advertisements and can reduce costs ([0027], [0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall in view of Choi in view of Myers to include wherein the constructing, by the device according to the sampling information, the at least one processing policy that separately 

With respect to claims 9 and 19, Sullivan teaches the method of claim 8 and the apparatus of claim 18. Sullivan does not appear to disclose,
wherein the differentiating the type of the user value to initially achieve the spatial diversity of candidate information comprises: receiving, by the device, the retrieval request of the second terminal; 
determining, by the device, a type of a user of the second terminal according to a first preset rule; 
when it is determined that the type of the user of the second terminal is a low value type: skipping, by the device, responding to the retrieval request, or responding, by the device, to the retrieval request, obtaining, by parsing, a quantity X of candidate information requests in the retrieval request, and returning Y pieces of candidate information, wherein X>Y; and 
when it is determined that the type of the user of the second terminal is a high value type: responding, by the device, to the retrieval request, obtaining, by the device, by parsing, a quantity M of candidate information requests in the retrieval request, and returning, by the device, N pieces of candidate information, wherein M<N 
 However, Wang discloses,
wherein the differentiating the type of the user value to initially achieve the spatial diversity of candidate information comprises: receiving, by the device, the retrieval request of the second terminal; ([0008] & [0058])
determining, by the device, a type of a user of the second terminal according to a first preset rule; ([0044] value (i.e. “type) of the user is determined)
when it is determined that the type of the user of the second terminal is a low value type: skipping, by the device, responding to the retrieval request, or responding, by ([0046] if the value is below a threshold (i.e., determined to be a “low value type” response to the request is skipped and/or zero candidates returned (i.e., X>Y))
when it is determined that the type of the user of the second terminal is a high value type: responding, by the device, to the retrieval request, obtaining, by the device, by parsing, a quantity M of candidate information requests in the retrieval request, and returning, by the device, N pieces of candidate information, wherein M<N ([0027] & [0034] & [0036] & [0046] subset of advertisers and their associated advertisements are returned to participate in auction for single slot (therefore M<N) if user is high value and determination is therefore to participate)
Wang suggests it is advantageous to include wherein the differentiating the type of the user value to initially achieve the spatial diversity of candidate information comprises: receiving, by the device, the retrieval request of the second terminal; determining, by the device, a type of a user of the second terminal according to a first preset rule; when it is determined that the type of the user of the second terminal is a low value type: skipping, by the device, responding to the retrieval request, or responding, by the device, to the retrieval request, obtaining, by parsing, a quantity X of candidate information requests in the retrieval request, and returning Y pieces of candidate information, wherein X>Y; and when it is determined that the type of the user of the second terminal is a high value type: responding, by the device, to the retrieval request, obtaining, by the device, by parsing, a quantity M of candidate information requests in the retrieval request, and returning, by the device, N pieces of candidate information, wherein M<N, because doing so can help optimize the targeting of advertisements and can reduce costs ([0027], [0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Sullivan in view of Kendall in view of Choi in view of Myers to include wherein the differentiating the type of the user value to initially achieve the spatial diversity of candidate information comprises: receiving, by the device, the retrieval request of the second terminal; determining, by the device, a type of a user of the second terminal according to a first preset rule; when it is determined that 


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Smith et al. (U.S. PG Pub No. 2003/0006911, January 9, 2003) teaches screening candidate advertisements selected for display responsive to an ad request by title ID in order to detect and remove duplicate advertisements ([0113])

Mehta et al. (U.S. PG Pub No. 2010/0299209 November 25, 2010) teaches frequency capping as part of a processing policy (see abstract).


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621